Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.	A first species of the compressor assembly as shown in Figs. 2-11.
II.	A second species of the compressor assembly as shown in Figs. 12-21.
III.	A third species of the compressor assembly as shown in Figs. 24 and 25.
IV.	A fourth species of the compressor assembly as shown in Figs. 26-31.

3.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
1.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical features set forth in independent claim 1, these technical features are not special technical features as they do not make a contribution over the prior art in view of Becker (WO 2015/063679 A1; cited by Applicant).  Specifically, Becker discloses a compressor assembly 10 for supplying pressure fluid to a tire cavity (lines 29-30 of page 1) of a tire 18 of a vehicle wheel 14 that can be mounted on a wheel hub 12, the wheel hub being mounted on a wheel mount 22 to rotate around an axis of rotation (Fig. 3; lines 29-30 of page 3), the compressor assembly comprising: at least one hub-side compression chamber (unlabeled chamber defined by piston 50, sleeve 52 and cylinder head 62 described in lines 1-3 of page 5) including a volume that changes through a translatory movement of a compressor component 50 (evident from line 29 of page 4 through line 5 of col. 5); a pressure fluid (i.e., pressurized air) configured to be conveyed into the tire cavity and pressurized through a volume reduction of the compression chamber (Fig. 3; evident from line 29 of page 4 through line 8 of col. 5) and a transmission at 40 which is configured, through a cooperation of a wheel mount-side transmission part 40 with a hub-side transmission part 52, to convert a rotary movement between the wheel mount side and the wheel hub side into an oscillating translatory movement of the 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/            Primary Examiner, Art Unit 3617